Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 19th, 2020 has been fully considered. As such, examination will be done on the newly amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2-7, they are rejected by virtue of dependent upon base claim 1 and inheriting the same deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable storage medium could be construed as signal per se.  Although the specification discloses various computer readable storage media that fall within the four statutory categories i.e., products; these media are enumerated as exemplary and open-ended.  Thus, the broadest reasonable interpretation (BRI) of computer readable storage media could also encompass non-statutory subject matter i.e., signals/carrier waves over the network.  For this reason, claims 12 and 15 as whole fail the first criterion of eligibility.  See MPEP 2601 (I-II).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160081663 A1; hereafter: Chen), and further in view of Haas et al. (US 20160300120  A1; hereafter: Haas).
Regarding Claim 1, Chen teaches: a computer-implemented method of generating a model for estimating an anatomical body measurement value from at least one 2-D ultrasound image including a contour of the anatomical body, the method comprising (Figure 2, 3, and 6): providing a set of 3-D ultrasound images of the anatomical body (Figure 2: element 202); for each of said 3-D ultrasound images, determining a ground truth value of the anatomical body measurement, for example by manual measurement of the value or by mapping a segmentation model onto the 3-D image (¶54: “Accordingly, at step 54, a set of candidate structures may be identified in each image frame in the plurality of 3D image frame” and ¶55: “Further, at step 206, a plurality of edge points corresponding to a set of candidate structures in each image frame in the plurality of 3D images frames may be determined”); generating from the set of 3-D images a set of 2-D ultrasound image planes each including a contour of the anatomical body (Figure 2: element 214: Determine a plurality of two-dimensional (2D) candidate scan planes corresponding to the subset of the 3D edge points in each image frame in the subgroup of image frames.”) and, for each of the 2-D ultrasound image planes, estimating a value of the anatomical body measurement from at least one of an outline contour measurement (¶72: “Once the target structure and corresponding 3D edge points are identified in each image frame in the subgroup of image frames, one or more desired biometric measurements may be determined”) and a cross-sectional measurement of the anatomical body in the 2-D ultrasound image plane (¶73: “Accordingly, at step 214, a plurality of 2D candidate scan planes corresponding to the subset of the edge points in each of the subgroup of image frames may be identified” and ¶18: “As used herein, the term “desired scan plane” may be used to refer to a cross-sectional slice of anatomical region that satisfies clinical, user-defined, and/or application-specific guidelines”).
However, Chen does not teach: generating said model by training a machine-learning algorithm so that it will generate an estimate of the anatomical body measurement value.
In a related art, Haas teaches: generating said model by training a machine-learning algorithm so that it will generate an estimate of the anatomical body measurement value (¶8: “a method for training a machine learning system to generate an image comparison tool is provided.”) for the purpose of automating measurements or comparison processes. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the above teachings of Haas in order to create a machine-learned model capable of automatic tasks. The motivation in doing so would lie in the automation of measurements and comparison processes that are more robust and accurate due to training.
Chen, in view of Haas teaches: that the model estimates the anatomical body measurements from inputs comprising at least one of an outline contour measurement (Chen: Figure 2: element 214: Determine a plurality of two-dimensional (2D) candidate scan planes corresponding to the subset of the 3D edge points in each image frame in the subgroup of image frames.”) and a cross-sectional measurement of a contour of the anatomical body that are determined by a user from a 2-D ultrasound image (Chen: ¶73: “Accordingly, at step 214, a plurality of 2D candidate scan planes corresponding to the subset of the edge points in each of the subgroup of image frames may be identified” and Chen: ¶18: “As used herein, the term “desired scan plane” may be used to refer to a cross-sectional slice of anatomical region that satisfies clinical, user-defined, and/or application-specific guidelines”), the training being doing by inputting to the machine-learning algorithm the ground truth values (Chen: ¶54: “Accordingly, at step 54, a set of candidate structures may be identified in each image frame in the plurality of 3D image frame”), the corresponding estimated values (Chen: ¶72: “Once the target structure and corresponding 3D edge points are identified in each image frame in the subgroup of image frames, one or more desired biometric measurements may be determined”) and at least one of the corresponding outline contour measurements (Chen: ¶55: “Further, at step 206, a plurality of edge points corresponding to a set of candidate structures in each image frame in the plurality of 3D images frames may be determined”) and the corresponding cross-sectional measurements (Chen: ¶73: “Accordingly, at step 214, a plurality of 2D candidate scan planes corresponding to the subset of the edge points in each of the subgroup of image frames may be identified” and Chen: ¶18: “As used herein, the term “desired scan plane” may be used to refer to a cross-sectional slice of anatomical region that satisfies clinical, user-defined, and/or application-specific guidelines”).
Regarding Claim 8, Chen, in view of Haas, teaches: a computer-implemented method of estimating anatomical body measurement value (Chen: Figure 2, 3, and 6), from at least one 2-D ultrasound image including a contour of the anatomical body (Chen: Figure 2: element 214: Determine a plurality of two-dimensional (2D) candidate scan planes corresponding to the subset of the 3D edge points in each image frame in the subgroup of image frames.”), using the model for estimating an anatomical body measurement value from at least one 2-D ultrasound image obtained by the computer-implemented method of any preceding claim (Chen: Figure 2), comprising: providing the at least one 2-D ultrasound image including a contour of the anatomical body (Figure 2: element 214: Determine a plurality of two-dimensional (2D) candidate scan planes corresponding to the subset of the 3D edge points in each image frame in the subgroup of image frames.”); determining at least one of an outline contour measurement (Chen: ¶55: “Further, at step 206, a plurality of edge points corresponding to a set of candidate structures in each image frame in the plurality of 3D images frames may be determined”) and a cross-sectional measurement of the anatomical body from the at least one 2-D ultrasound image (Chen: ¶73: “Accordingly, at step 214, a plurality of 2D candidate scan planes corresponding to the subset of the edge points in each of the subgroup of image frames may be identified” and Chen: ¶18: “As used herein, the term “desired scan plane” may be used to refer to a cross-sectional slice of anatomical region that satisfies clinical, user-defined, and/or application-specific guidelines”); feeding the determined outline contour measurement and/or the determined cross-sectional measurements as inputs into said model (Chen: Figure 2, 3, and 6); and receiving an estimated anatomical body measurement value from the model in response to said inputs (Chen: ¶72: “Once the target structure and corresponding 3D edge points are identified in each image frame in the subgroup of image frames, one or more desired biometric measurements may be determined”); and receiving an estimated uncertainty in the value of the estimated anatomical body measurement value from the model in response to said inputs (Chen: Figure 3: element 310: “Compute a fitting score corresponding to each ellipsoid detected within the cubic regions in the plurality of 3D images frames”).
Regarding Claim 10, Chen, in view of Haas, teaches: the computer-implemented method of claim 8, further comprising identifying a plane orientation of the at least one 2-D ultrasound image relative to the anatomical body for which said estimated uncertainty is minimized and communicating said plane orientation to a user or to an ultrasound probe, such that a new set of 2-D ultrasound images can be acquired in accordance with said plane orientation (Chen: Figure 3: element 312: “Identify an ellipsoid from the plurality of 3D image frames as the target structure based on the fitting score” and Chen: ¶68: “the ellipsoid having a fitting score within a user and/or application designated range may be identified”). 
Regarding Claim 12, Claim 12 recites a computer readable storage medium that contains instructions that perform the method of claim 1. Therefore, the rejection of claim 1 is equally applicable (See Chen: ¶9).
Regarding Claim 15, Claim 15 recites a computer readable storage medium that contains instructions that perform the method of claim 8. Therefore, the rejection of claim 8 is equally applicable (See Chen: ¶9).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Haas, as applied to claim 1 above, and further in view of Collet-Billon et al. (US 20110201935 A1; hereafter: Collet-Billon).
Regarding Claim 3, Chen, in view of Haas, teaches: the computer-implemented method of claim 1, however, Chen, in view of Haas, does not teach mapping a segmentation model of the anatomical body to the imaged anatomical body.
In a related art, Collet-Billon teaches: mapping a segmentation model of the anatomical body to said anatomical body within the 3-D ultrasound image (¶8: “the ultrasound imaging system further comprises a feature extractor that searches for a best match between the volume data and a geometrical model of an anatomical entity.”) for the purpose of ensuring accurate data in additional processing. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen, in view of Haas, with the above teachings of Collet-Billon in order to develop image data that accurately reflect the measurements of physical bodies. The motivation in doing so would lie in more accurate ultrasound image data that can be used to better estimate anatomical measurements.
Chen, in view of Haas, and in further view of Collet-Billon, teaches: determining the ground truth value of the anatomical body measurement (Chen: ¶54: “Accordingly, at step 54, a set of candidate structures may be identified in each image frame in the plurality of 3D image frame” and Chen: ¶55: “Further, at step 206, a plurality of edge points corresponding to a set of candidate structures in each image frame in the plurality of 3D images frames may be determined”) from the mapped segmentation model (Collet-Billon: ¶8: “the ultrasound imaging system further comprises a feature extractor that searches for a best match between the volume data and a geometrical model of an anatomical entity.”).
Regarding Claim 4, Chen, in view of Haas, and in further view of Collet-Billon, teaches: the computer-implemented method of claim 3, wherein generating the set of 2-D image planes from the 3-D ultrasound images comprises generating the set of 2-D image planes from the 3-D ultrasound image  (Chen: ¶73: “Accordingly, at step 214, a plurality of 2D candidate scan planes corresponding to the subset of the edge points in each of the subgroup of image frames may be identified”) based on the segmentation model that has been mapped to the anatomical body within the 3-D ultrasound image (Collet-Billon: ¶8: “the ultrasound imaging system further comprises a feature extractor that searches for a best match between the volume data and a geometrical model of an anatomical entity.”).
Regarding Claim 5, Chen, in view of Haas, and in further view of Collet-Billon, teaches: the computer-implemented method of claim 3, wherein the anatomical body is a human heart and the segmentation model is a heart model (Chen: ¶50: “The target structure, for example, may include one or more anatomical regions and/or features such as a head, an abdomen, a spine, a femur, the heart, veins and arteries” and Collet-Billon: ¶8: “the ultrasound imaging system further comprises a feature extractor that searches for a best match between the volume data and a geometrical model of an anatomical entity.”).
Regarding Claim 6, Chen, in view of Haas, and in further view of Collet-Billon, in the current combination further teaches: the computer-implemented method of claim 1, wherein generating the set of 2-D image planes comprises providing a first set of 2-d image slices providing a 2-chamber view of a human heart and a second set of 2-D image slices providing a 4-chamger view of the human heart (Collet-Billon: ¶31: These standard views, which are two-dimensional, may comprise a so-called 4-chamber view … Other views beyond the standard views, such as the ductal arch view, 5-chamber view, 3-vessel view, etc, may also be generated”) for the purpose generating multiple views for more complete view and analysis of anatomical bodies.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen, in view of Haas, and in further view of Collet-Billon, with the additional teachings of Collet-Billon above in order to generate image planes of different views of an anatomical body. The motivation in doing so would lie in a more detailed and complete analysis of anatomical bodies.
Regarding Claim 7, Chen, in view of Haas, and in further view of Collet-Billon, teaches: the computer-implemented method of claim 1, wherein generating the set of 2-D ultrasound images planes comprises providing a plurality of subsets of 2-D ultrasound image planes (Chen: ¶9: “the method includes determining a plurality of two-dimensional candidate scan planes corresponding to the subset of edge points in each image frame in the subgroup of image frames”), wherein the 2-D ultrasound image planes in each subset are under a defined angle with a defined axis of the 3-D ultrasound images, said defined angles differing between subsets (Chen: ¶55: “the edge points may be determined by applying an edge detection function to different imaging planes along a specific coordinate axis in each image frame” and Chen: ¶66: “the fitting function may be able to estimate the center of the ellipsoid or length of axes of the ellipsoid in one or more directions”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Haas, as applied to claim 8 above, and further in view of Geiser et al. (US 6346124 B1; hereafter: Geiser).
Regarding Claim 11, Chen, in view of Haas, teaches: the computer-implemented method of claim 8, wherein the anatomical body is the human heart Chen: ¶50: “The target structure, for example, may include one or more anatomical regions and/or features such as a head, an abdomen, a spine, a femur, the heart, veins and arteries”) and the estimated human heart measurement value is the volume of at least a part of the human heart, and wherein providing the at least one 2-D ultrasound image including a contour of the anatomical body (Chen: ¶72: “Once the target structure and corresponding 3D edge points are identified in each image frame in the subgroup of image frames, one or more desired biometric measurements may be determined”).
However, Chen, in view of Haas, does not teach: providing a first 2-D ultrasound image including a contour of the human heart at a first point of a cardiac cycle; providing a second 2-D ultrasound image including a contour of the human heart at a second point of a cardiac cycle; and deriving an estimation of an ejection fraction of the human heart from a difference between the estimated volume for the first 2-D ultrasound image and the estimated volume for the second 2-D ultrasound image.
In a related art, Geiser, teaches: providing a first 2-D ultrasound image including a contour of the human heart at a first point of a cardiac cycle (Figure 1: element 100: “Obtain, for a plurality of patholobgically similar reference hearts, a reference echocardiographic image of each reference heart at end-systole and at end-diastole”); providing a second 2-D ultrasound image including a contour of the human heart at a second point of a cardiac cycle (Figure 1: element 100: “Obtain, for a plurality of patholobgically similar reference hearts, a reference echocardiographic image of each reference heart at end-systole and at end-diastole”); and deriving an estimation of an ejection fraction of the human heart from a difference between the estimated volume for the first 2-D ultrasound image and the estimated volume for the second 2-D ultrasound image (Col. 13, Lines 7-9: “Once digitized image data was captured and the expert had selected a representative systolic cardiac sequence, the expert manually traces the borders on the image” and Col. 13, Lines 14-18: “In some particular embodiments, the autonomous boundary detection system also calculated and displayed measurements of cardiac function such as chamber area, chamber volume, fraction area change, volume ejection fraction and regional wall motion”) for the purpose of providing additional details and information based on anatomical measurements in the images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen, in view of Haas, with the above teachings of Geiser in order to further process medical images with anatomical measurement values and calculate other biometric parameters. The motivation in doing so would lie in the ability to calculate biometric parameters using accurate anatomical measurement values.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the use of an estimator function used to generate an uncertainty in the anatomical measurement value that is not found in any combination of prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (US 20030160786 A1), Samset (US 20190000424 A1), Anand et al. (US 20180042578 A1), Sharma et al. (US 20150112182 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/
Examiner, Art Unit 2668                                                                                                                                                                                         

/VU LE/Supervisory Patent Examiner, Art Unit 2668